Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered May 17, 1990, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant’s only contention on this appeal is that the sentence of 2A to 7 years’ imprisonment that he received upon his plea of guilty is harsh and excessive. Although defendant’s sentence was the harshest possible for the crime to which he pleaded guilty, he was allowed to plead to a reduced charge of assault in the second degree in full satisfaction of a three-count indictment that charged the more serious crimes of attempted murder in the second degree and two counts of assault in the first degree. Given this advantageous plea bargain, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.